Citation Nr: 1312474	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  03-32 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1977 to September 1981. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2010, the Veteran testified at a personal hearing conducted before the undersigned Veterans Law Judge at the RO.  A copy of the transcript of the hearing is of record. 

The Board remanded this claim in November 2010 and July 2012 for additional evidentiary development.  The case has now returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is warranted to schedule the Veteran for another VA audiological examination, for the reasons explained in the following paragraphs. 

The Veteran was afforded a VA audiological examination in August 2012 in accordance with the Board's November 2010 and July 2012 remand directives.  However, the examiner did not record the results of audiological testing in the examination report.  She explained in this regard that the Veteran's puretone threshold averages were inconsistent with the speech recognition scores and with the August 2008 VA examination's testing scores.  In other words, the audiologist did not find the Veteran's scores to be reliable and thus did not record them.  Nevertheless, after reviewing the claims file, the examiner issued a favorable nexus opinion in a September 2012 addendum.  Specifically, she stated that it was at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service, in reference to mild hearing loss noted in the left ear at separation from active service.  

Due to the favorable opinion, the Veteran was rescheduled for a new VA audiological examination to determine whether he currently has disabling hearing loss.  In a March 2013 VA examination report, the examiner reiterated the positive nexus opinion.  However, she noted that this opinion was "based on [a claims file] review only.  [The Veteran] would not participate in testing so [the examiner was] unable to provide information about [the Veteran's] current hearing sensitivity."  No clinical findings were recorded.

In light of the favorable opinion, the Veteran should be provided another opportunity to undergo audiological testing to determine whether he currently has hearing loss severe enough to constitute a disability under VA law.  See 38 C.F.R. § 3.385 (2012) (defining when hearing loss is considered disabling).  

The Veteran is advised that while VA has a duty to assist in developing evidence pertinent to his claim, he also has a duty to assist and cooperate with VA in developing this evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (observing that the duty to assist is not a one-way street).  Indeed, VA's regulations provide, in relevant part, that when entitlement to a benefit cannot be established without a VA examination or reexamination, and a claimant fails to report for such examination without good cause in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a) and (b) (2012).  

While the Veteran did report to the VA examination, his unwillingness to participate in audiological testing (according to the VA examiner's statement in the March 2013 examination report) makes it impossible to determine whether he has disabling hearing loss for VA purposes, which is based on the results of such testing.  At this point, there is no evidence of record showing disabling hearing loss-as defined under section 3.385 of the regulations-during the pendency of this claim.

Accordingly, the case is REMANDED for the following actions:

1. Associate any VA treatment records generated since August 2012 with the Virtual VA system. 

2. Schedule the Veteran for a VA audiological examination to determine whether he has hearing loss severe enough to be considered disabling under VA law.  

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner should make every effort to obtain accurate puretone threshold and speech recognition scores.  If such scores cannot be obtained, the examiner must provide a complete explanation.

A nexus opinion need not be provided.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


